Por cuaNto, contra la sentencia dictada en este caso en julio 10, 1925 (34 D.P.R. 455), confirmando la de la corte in*963ferior, se ha establecido por los relatores apelación para ante la Corte de Circuito de Apelaciones, Primer Circuito;
Por ctjaNto los recursos que procedan contra las senten-cias de esta corte están regulados por la Ley del Congreso aprobada en febrero 13, 1925, que enmienda el Código Judicial federal definiendo la jurisdicción de las cortes de cir-cuito de apelaciones y de la Corte Suprema;
Por cuanto no tratándose en esta apelación de ninguna, materia que se refiera a la Constitución, Estatutos o Trata-dos de los Estados Unidos, limitándose únicamente la cues-tión en controversia a la aplicación de determinada sección de la Ley Electoral de Puerto Rico mediante la información de “Quo Warranto” que fué interpuesta, el derecho a esta-blecer la apelación depende de si los sueldos o emolumentos de los relatores exceden de la suma de $5,000;
Por cuanto no apareciendo del récord que tales sueldos o emolumentos excedieran de la suma requerida, se le con-cedió un término de diez días a los dichos relatores para que pudieran demostrarlo por los medios que indica la sección 9 de dicha ley del Congreso;
Por cuanto del escrito no jurado de los relatores y del documento aportado no aparece satisfactoriamente demos-trado que los salarios o emolumentos de los relatores du-rante el término de sus cargos exceda de la suma exigida por el estatuto;
Por tanto, no ha lugar a admitir la apelación interpuesta por los demandantes para ante la Corte de Circuito de Ape-laciones para el Primer Circuito de los Estados Unidos.
El Juez Asociado Sr. Wolf no intervino.